Citation Nr: 1225238	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  10-04 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether a timely notice of disagreement (NOD) was filed with respect to a September 2007 denial of entitlement to service connection for bilateral elbow arthritis.

2.  Whether a timely NOD was filed with respect to a September 2007 denial of entitlement to service connection for bilateral ankle arthritis.

3.  Whether new and material evidence has been received to reopen a service connection claim for bilateral heel spurs.

4.  Whether new and material evidence has been received to reopen a service connection claim for a bilateral knee disability.

5.  Whether new and material evidence has been received to reopen a service connection claim for a bilateral hand disability.

6.  Whether new and material evidence has been received to reopen a service connection claim for a left foot disability.

7.  Entitlement to service connection for a bilateral shoulder disability.

8.  Entitlement to service connection for hepatitis C.

9.  Entitlement to a disability rating in excess of 10 percent for arthritis of the right first metatarsal phalangeal joint of the right foot with a history of gout.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active service from March 1973 to March 1977, and from August 1981 to January 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part continued a 10 percent rating for post traumatic arthritis of the right first metatarsal phalangeal joint of the right foot; confirmed and continued previous denials of service connection for post arthritis of the left foot, bilateral heel spurs, bilateral knee arthritis, and bilateral hand arthritis; and denied service connection for hepatitis C and bilateral shoulder arthritis.  

In a March 2009 rating decision, the RO determined that new and material evidence had not been received to reopen service connection claims for bilateral elbow and ankle arthritis.  The record does not contain a timely NOD as to the March 2009 rating decision despite the Veteran's contentions to the contrary.  Therefore the March 2009 rating decision became final.  

In a December 2009 statement of the case, the RO reopened the service connection claims for bilateral heel spurs, bilateral knee arthritis, bilateral hand arthritis and post arthritis of the left foot, and ultimately denied those claims on the merits.  In any event, regardless of the RO's actions, he Board must still determine de novo whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

In January 2012, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a total disability rating based on individual unemployability in increased-rating claims when the issue of unemployability is raised by the record.  During the January 2012 hearing, the Veteran raised the issue of entitlement to a TDIU, however, the Board observes that, in a February 2012 rating decision, the RO adjudicated such issue.  A TDIU claim is therefore not included in the instant appeal.

In this decision, the Board reopens the service connection claims for bilateral heel spurs, bilateral hand arthritis, bilateral knee arthritis, and left foot disability.  The reopened claims, as well as the service connection claims for bilateral shoulder disability and hepatitis C, and increased rating claim for arthritis of the right first MTP are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Correspondence from the RO dated on September 11, 2007, informed the Veteran that his service connection claims for bilateral elbow and ankle disabilities had been denied.  He was advised of his procedural and appellate rights. 

2.  Correspondence from the Veteran expressing disagreement with the RO's September 2007 denial of service connection for bilateral elbow and ankle disabilities was not received within one of year of the September 2007 notification letter.  

3.  In an unappealed September 2007 rating decision, the RO denied the Veteran's original service connection claims for bilateral heel spurs, bilateral knee arthritis, bilateral hand arthritis, and a left foot disability (claimed as left toe arthritis).  

4.  The additional evidence received since September 2007 rating decision relates to an unestablished fact necessary to substantiate the underlying claims for bilateral heel spurs, bilateral knee arthritis, bilateral hand arthritis, and a left foot disability.


CONCLUSIONS OF LAW

1.  A timely NOD as to the September 2007 denial of service connection for a bilateral elbow disability was not filed, and the Board lacks jurisdiction to consider this issue.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302(a) (2011). 

2.  A timely NOD as to the September 2007 denial of service connection for a bilateral ankle disability was not filed, and the Board lacks jurisdiction to consider this issue.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302(a) (2011). 

3.  The September 2007 rating decision, wherein the RO, in pertinent part, denied service connection for bilateral heel spurs, bilateral knee arthritis, bilateral hand arthritis, and a left foot disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011). 

4.  New and material evidence has been received to reopen the service connection claim for bilateral heel spurs; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

5.  New and material evidence has been received to reopen the service connection claim for bilateral knee arthritis; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

6.   New and material evidence has been received to reopen the service connection claim for bilateral hand arthritis; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 
	
7.  New and material evidence has been received to reopen the service connection claim for a left foot disability; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.   Timeliness of NOD

The issue in this case is whether the Veteran timely filed a timely NOD in response to a September 2007 rating decision that, in pertinent part, denied service connection for arthritis of the bilateral elbow and ankle.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Governing law and regulations provide that VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim (i.e., there can be no entitlement to the benefit as a matter of law). 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). The United States Court of Appeals for Veterans Claims (Court) has further held that VCAA does not apply where the law, and not the evidence, is dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As will be discussed below in greater detail, the law is dispositive of the issue of whether a timely notice of disagreement was filed, and therefore the VCAA does not apply. 

Rating decisions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a). The claimant has one year from the date of mailing of notification of an RO decision to initiate an appeal by filing of an NOD with the decision, and the decision becomes final if an appeal is not filed within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2011).  An NOD may be filed by the appellant, or by his representative, if a proper power-of-attorney or declaration of representation, as applicable, is on the record or accompanies such NOD or substantive appeal.  38 C.F.R. § 20.301 (2011).

A claimant, or his or her representative, must file an NOD within one year from the date that that agency of original jurisdiction mails notice of a determination to him. Otherwise, that determination will become final.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed. 38 C.F.R. § 20.302(a) (2011).

An NOD is a written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  A liberal standard is applied in determining whether a communication constitutes an NOD. While special wording is not required, the communication in question must at least refer to the rating decision in question and must be in terms which can be construed reasonably as disagreement with that determination and a desire for appellate review.  Thus, an NOD relates to a specific adjudicative determination on a specific date.  38 C.F.R. § 20.201; see also Gallegos v. Principi, 283 F.3d 1309, 1313-15 (Fed. Cir. 2002) (upholding the validity of the regulatory requirement that an NOD include "terms that can be reasonably construed...as a desire for appellate review"); Stokes v. Derwinski, 1 Vet. App. 201, 203 (1991).

In Gallegos, the United States Court of Appeals for the Federal Circuit (Federal Circuit) explained that a valid NOD must (1) express disagreement with a specific determination of the agency of original jurisdiction; (2) be filed in writing; (3) be filed with the RO; (4) be filed within one year after the date of mailing of notice of the RO's decision, and; (5) be filed by the claimant or the claimant's representative.  See Gallegos, 283 F.3d at 1309.  The actual wording of the communication and the context in which it was written determines whether a written communication constitutes a valid NOD.  Jarvis v. West, 12 Vet. App. 559, 561 (1999).

In this case, the Veteran testified that, after receiving his September 2007 rating decision, he sent an NOD to the RO in "less than a week."  The Board's review of the record shows that RO did receive statements from the Veteran in December 2007, January 2008, and March 2008, all of which would have been timely received; however none of those statements expressed disagreement with the September 2007 denials of service connection for elbow and/or ankle disabilities.  In fact, the first correspondence that the RO received after issuing the September 2007 rating decision that pertained to the elbow claim was an October 2008 statement from the Veteran, and in such statement, he discussed the denials of his bilateral elbow and ankle disability claims.  Significantly, however, that statement does not constitute a timely NOD, as it was not received within one year of the September 2007 notification letter.  Thus, there is no evidence showing that the Veteran filed a timely NOD to the RO as he was instructed, and as indicated above, he was properly provided notice of his procedural and appellate rights.  Absent a timely NOD, an appeal was not initiated as to the RO's September 2007 denials of service connection for bilateral elbow and ankle arthritis.  Accordingly, those claims are dismissed.

II.  New and Material Evidence Claims

The Veteran seeks to reopen service connection claims for bilateral heel spurs, bilateral knee arthritis, bilateral hand arthritis, and a left foot disability.  In this decision, the Board reopens those claims and remands them for further development.  As such, no discussion of VA's duty to notify and assist is necessary.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a). The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302. 

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2002).   "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find." Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). The Board is neither required nor permitted to analyze the merits of a previously disallowed claim if new and material evidence is not presented or secured. Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. 

Applicable here, "new" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

In this case, the Veteran filed original service connection claims for arthritis of multiple joints in February 2007.  Thereafter, in a September 2007 rating decision, the RO, in pertinent part, denied the Veteran's service connection claims for bilateral heel spurs, bilateral knee arthritis, bilateral hand arthritis, and a left foot disability (claimed as toe arthritis).  

The evidence then of record included service treatment records, VA medical evidence, private medical evidence, and the Veteran's contentions.  The Veteran's service treatment records showed a right hand injury in September 1976.  There were no in-service complaints, treatment, and/or diagnoses pertinent to the Veteran's heels, knees, left hand, and/or left foot.  

Post-service VA medical evidence showed diagnoses of bilateral heel spurs, degenerative changes in the left knee, and treatment for right hand numbness.  The RO denied the Veteran's service connection for bilateral heels spurs, bilateral knee arthritis, bilateral hand arthritis, and a left foot disability finding that pertinent disabilities were not incurred in or caused by service, and there was no evidence of arthritis in the pertinent joints that became manifest to a compensable degree within one year of military discharge.  The Veteran did not file a timely NOD as to the September 2007 denials of service connection; thus the September 2007 rating decision became final.  38 U.S.C.A. § 7105(c)(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

Thereafter, the Veteran requested that his service connection claims be reopened.

Evidence received subsequent to the unappealed September 2007 rating decision includes additional VA medical evidence, lay statements, a medical internet article pertaining to gout, and a January 2012 hearing transcript.  Significantly, during his January 2012 hearing, the Veteran asserted that he developed bilateral heel spurs during service as a result of the duties associated with his military occupational specialty (MOS) as an armor crewman.  He stated that mounting and dismounting tanks caused heel pain and subsequent heel spurs.  He did not recall a particular injury to his knees during service, but indicated that he was crushed during an in-service motor vehicle accident.  

The Veteran also testified that he has arthritis of the knees, hands, and left foot secondary to gout, and the Board notes that he is currently service connected for posttraumatic arthritis of the first right metatarsal phalangeal joint with a history of gout.  Presuming the Veteran's statements credible for purposes of reopening the claims only, the Board finds that they relate to an unestablished fact necessary to substantiate the claims and creates a reasonable possibility of substantiating these claims. Thus, the Board finds that new and material evidence has been presented, and the bilateral heel spurs, bilateral knee disability, bilateral hand disability, and left foot disability are reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156. 


ORDER

A timely NOD was not received as to the September 2007 denial of service connection for bilateral elbow arthritis; a timely appeal was therefore not initiated and the claim is dismissed.

A timely NOD was not received as to the September 2007 denial of service connection for bilateral ankle arthritis; a timely appeal was therefore not initiated and the claim is dismissed.

New and material evidence has been received to reopen a claim of entitlement to service connection for bilateral heel spurs, and to that extent only the appeal is granted.

New and material evidence has been received to reopen a claim of entitlement to service connection for bilateral knee arthritis, and to that extent only the appeal is granted.

New and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hand arthritis, and to that extent only the appeal is granted.

New and material evidence has been received to reopen a claim of entitlement to service connection for a left foot disability, and to that extent only the appeal is granted.



REMAND

A review of the record reflects that further development is necessary as to the service connection claims for bilateral heel spurs, bilateral knee arthritis, bilateral hand arthritis, left foot disability, bilateral shoulder arthritis, and hepatitis C, as well as the increased rating claim for arthritis of the right first MTP with a history of gout.

A.  Outstanding Records

During his January 2012 hearing, the Veteran alluded to the fact that there are outstanding treatment records.  In this regard, he testified that between his two periods of active service, he received medical care at the VA Medical Center (VAMC) in Seattle and suggested that any such records would show treatment for arthritis.  It does not appear that any records before 1983 from the Seattle VAMC have been requested by the RO.  As such, any outstanding records pertinent to the Veteran between 1977 and 1981 from the VAMC in Seattle should be obtained and associated with the claims file.  VA has constructive knowledge of documents generated by VA medical facilities even if the said records are not physically part of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

In addition, the Veteran testified that, sometime between 1978 and 1980, the VAMC in St. Petersburg authorized him to see a private doctor in Tallahassee, presumably for arthritis symptoms.  An effort therefore should also be made to obtain any such records.


B.  Increased Rating Claim for Arthritis of the Right First MTP

During service, in October 1974, the Veteran was involved in a motor vehicle accident and as a result, fractured his first right metatarsal phalangeal joint of the right foot.  He subsequently developed posttraumatic arthritis in that MPT joint.  He is currently service connected for arthritis of the right first MTP joint with a history of gout.  

Initially, the Board observes that the Veteran was afforded a VA examination of the right foot in August 2010.  Although it does not appear that the examination was scheduled in conjunction with the increased rating claim here on appeal, the examination report does contain medical findings pertinent to the Veteran's right foot.  Because the RO has not yet considered this evidence in a supplemental statement of the case (SSOC) and there is no indication that the Veteran has waived RO consideration of the August 2010 VA examination findings, the Board finds the increased rating claim must be remanded for the RO to consider the additional evidence.  Moreover, during his January 2012 personal hearing, the Veteran essentially stated that his right foot symptoms have worsened since last examined.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  He stated that the tip of his toes on his right foot are numb most of the time, swell, and are stiff.  In light of the Veteran's statements, the Board finds that a contemporaneous examination is necessary to ascertain the current nature and severity of his right first MTP disability with a history of gout.  

C.  Bilateral Heel Spurs

The Veteran is currently diagnosed with bilateral heel spur syndrome.  His service records do not show any such treatment, despite the Veteran's contentions.  However, as indicated, the Veteran essentially attributes his bilateral heel spur syndrome to his MOS duties as an armor crewman.  He feels that he developed the spurs due to mounting and dismounting tanks during service.  In light of the evidence of a current disability, the Veteran's contentions, and his MOS, the Board finds that he should be afforded a VA examination to determine the etiology of his bilateral heel spur syndrome.  
D.  Hepatitis C

The Veteran is currently diagnosed with hepatitis C.  For service connection to be granted for hepatitis C, the evidence must show that the Veteran's hepatitis C infection was incurred in or aggravated by service or is otherwise related to active duty.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades. 

An injury or disease incurred during active service shall not be deemed in the line of duty if it is the result of alcohol or drug abuse, including the use of illegal drugs. 38 U.S.C.A. § 105(a); 38 C.F.R. § 3.301(d). 

In this case, the Veteran indicates that after he was involved in the motor vehicle accident in 1974 he had to receive a blood transfusion because of the excessive bleeding of his right foot.  The service treatment records do not show that such a blood transfusion transpired.  On remand, the Veteran is asked to submit any evidence of a blood transfusion during service.  If any additionally received evidence shows that a blood transfusion was performed during service, the Veteran should be afforded a VA examination to determine the etiology of his hepatitis C.

E.  Arthritis

The Veteran has presented various theories as to why he feels he is entitled to service connection for arthritis of the shoulders, knees, hands, and left foot.  

He asserts that the arthritis in his right first MTP has travelled throughout his body causing arthritis in other joints.  Alternatively, he believes that he has arthritis in his left foot, shoulders, knees, and hands as a result of his service as a tank crew member.  Additionally, the Veteran's representative argues that the Veteran has arthritis in most of his joints due to his service-connected history of gout, and in support of such contention, internet medical articles addressing the symptoms of gout have been submitted.  

Arthritis in the feet is shown in November 1991, in the right knee in February 2007, and in the right shoulder in May 2008.  The medical evidence also shows complaints of swollen hands and feet.  Although it is not clear if the Veteran has arthritis in each of the claimed joints, the Board finds that in light of the Veteran's service-connected history of gout, his MOS, and the various theories presented, a VA examination is necessary to determine what disabilities are currently shown in the claimed joints and whether any such diagnosis is related to the Veteran's service, or a service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the National Personnel Records Center or any other appropriate agency, any hospital records showing that the Veteran received a blood transfusion at Fort Benning in 1976.  

2.  After obtaining any necessary authorization, request any of the Veteran's medical records dated from 1977 to 1981 associated with his employment with the U.S. Postal Service.  

3.  Obtain and associate with the claims file: a) any treatment records from the Seattle VAMC dated from 1977 to 1981; b) any treatment records from the St. Petersburg VAMC dated from 1978 to 1980, to include any authorized treatment provided by a private doctor; and c) ensure that all current VA medical evidence is complete.

4.  Contact the Veteran and ask him to:  a). furnish any evidence showing that that he had a blood transfusion during service; and b).  provide any employment medical records in his possession covering the period from 1977 to 1981.

5.  Thereafter, schedule the Veteran for a VA foot examination.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  

a).  With respect to the service connection claim for bilateral heel spurs, the examiner is asked to provide an opinion as to whether any current bilateral heel spurs were at least as likely as not incurred in service or are otherwise related to service, to include those duties associated with the Veteran's MOS as an armor crewman (Note: August 2010 VA examiner opined that the Veteran's bilateral heel spurs are less likely related to arthritis of the right first MTP);

b).  With respect to the increased rating claim for arthritis of the right first MTP, the examiner is asked to:

i.  Indicate all symptoms of the Veteran's arthritis of the right first MTP joint and indicate whether the Veteran currently has gout.    

ii.  Provide range of motion findings, and discuss whether the Veteran experiences flare-ups and functional loss due to pain.  

iii.  Provide an opinion as to whether the Veteran's arthritis of the right first MTP joint with a history of gout is characterized as "moderate," "moderately severe," or "severe."
A complete rationale for any proffered opinion should be provided.

6.  Schedule the Veteran for a VA joints examination to determine the likely etiology of any current disability of the knees, hands, left foot, and shoulders.  The examiner should:

a.  Identify any disability, to include arthritis, currently shown in the Veteran's knees, hands, left foot, and shoulders.

b.  For any disability of the knees, hands, left foot, and shoulder currently shown, opine whether such disability was at least as likely as not incurred in service or is otherwise related to service, to include those duties associated with the Veteran's MOS as an armor crewman and the Veteran's 1974 motor vehicle accident.  (Note:  November 2009 VA examiner opined that Veteran's right hand strain is less likely related to 1976 in-service hand injury);

c.  Indicate whether any currently diagnosed arthritis of the knees, hands, left foot, and shoulders was incurred within the first post-service year; 

d.  Opine whether it is at least as likely as not that any current disability of the knees, hands, left foot, and shoulders is proximately due to, or alternatively, aggravated by, the Veteran's service-connected arthritis of the right first MTP joint with history of gout.

Any opinion must be reconciled with all evidence of record, to include internet article on gout, and the competent lay statements of continuing symptoms since service.  The examiner should provide a complete rationale for any opinion or conclusion; any opinion should be supported by reference to specific medical records on file.  All findings and conclusions should be accompanied by a complete rationale that should be set forth in the report.

7.  If any newly received evidence shows that the Veteran received a blood transfusion during service, schedule the Veteran for an appropriate VA examination to determine the likely etiology of hepatitis C.  

The examiner should opine whether the Veteran's hepatitis C was at least as likely as not incurred in service or is otherwise related to service, to include a reported blood transfusion during service.  See January 2012 hearing transcript.  Comment on the significance, if any, of any other documented risk factors of the Veteran for hepatitis C including the Veteran's history of drug abuse.  

8.  Thereafter, readjudicate the claims on appeal.   If any benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


